                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

ERIC HOOFMAN,                                     )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )         Case No. 4:18-CV-2056-SPM
                                                  )
COUNTRY CLUB PLACE LLC, et al.                    )
                                                  )
               Defendants.                        )

                               MEMORANDUM AND ORDER

       This matter is before the Court on its own motion, based on concerns the Court raised sua

sponte regarding whether a defect in the removal procedure affected this Court’s subject matter

jurisdiction. For the following reasons, the Court finds that the defect does not deprive the Court

of subject matter jurisdiction. The Court will also set a briefing schedule on Defendant United

States of America’s motion to dismiss the case for lack of subject matter jurisdiction.

       I.      BACKGROUND

       This action was originally filed in the Circuit Court of St. Charles County, Missouri, by

Plaintiff Eric Hoofman. The defendants named in the First Amended Petition are Country Club

Place LLC; County Place, LLC; Highway 94 Apartment Management, LLC; the United States of

America; and Jose Steers. Plaintiff asserts various counts of negligence and premises liability

against Defendants, arising from an incident in which he was struck by an automobile while

retrieving mail from his mailbox.

       On December 10, 2018, Plaintiff filed a Notice of Removal, removing the case to this

Court and stating that Defendants consented to the removal of the case to federal court. (Doc. 1).

Plaintiff noted on the Civil Cover sheet that the basis of jurisdiction was the presence of a United

States Government Defendant. At a scheduling conference on March 12, 2019, the Court, sua


                                                1
sponte, raised concerns about whether this action had been properly removed to federal court and

whether this Court has jurisdiction over the action. Specifically, the Court expressed concern that

the fact that the action had been removed by Plaintiff rather than by Defendant United States

might create subject matter jurisdiction concerns. At the scheduling conference, counsel for the

parties all indicated agreement that the case should be heard in federal court. Counsel for

Defendant United States indicated that if the Court were to remand the action based on the fact

that the removal was filed by Plaintiff, Defendant United States of America would file its own

notice of removal.

       Counsel for the parties requested seven days to confer and provide the Court with

supplemental briefing related to these issues, and the Court gave the parties until Tuesday,

March 19 to file any supplemental briefing related to the issues of whether this case was properly

removed and whether this Court has jurisdiction over this action. No briefs were filed.

       II.     Discussion

        “‘Federal courts are courts of limited jurisdiction,’ possessing ‘only that power

authorized by Constitution and statute.’” Gunn v. Minton, 568 U.S. 251, 256 (2013) (quoting

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377, 114 S.Ct. 1673, 128 L.Ed.2d 391

(1994)) “[J]urisdiction issues will be raised sua sponte by a federal court when there is an

indication that jurisdiction is lacking, even if the parties concede the issue.” Dieser v. Cont'l Cas.

Co., 440 F.3d 920, 923 (8th Cir. 2006) (quoting Thomas v. Basham, 931 F.2d 521, 523 (8th Cir.

1991)). Therefore, the Court must consider sua sponte whether it has jurisdiction over this case,

even when the parties agree that jurisdiction is proper.

       Plaintiff removed this case to federal court based on the presence of the United States as

a defendant. The statute governing such removals states, in relevant part:

       A civil action or criminal prosecution that is commenced in a State court and that
       is against or directed to any of the following may be removed by them to the



                                                 2
       district court of the United States for the district and division embracing the place
       wherein it is pending:

       (1) The United States or any agency thereof or any officer (or any person acting
       under that officer) of the United States or of any agency thereof, in an official or
       individual capacity, for or relating to any act under color of such office or on
       account of any right, title or authority claimed under any Act of Congress for the
       apprehension or punishment of criminals or the collection of the revenue.


28 U.S.C. § 1442(a). The Court further notes that because Plaintiff alleges negligence against

the United States and seeks money damages, it appears that this Court has exclusive jurisdiction

over Plaintiff’s claims against the United States:

       The district courts, together with the United States District Court for the District
       of the Canal Zone and the District Court of the Virgin Islands, shall have
       exclusive jurisdiction of civil actions on claims against the United States, for
       money damages, accruing on or after January 1, 1945, for injury or loss of
       property, or personal injury or death caused by the negligent or wrongful act or
       omission of any employee of the Government while acting within the scope of his
       office or employment, under circumstances where the United States, if a private
       person, would be liable to the claimant in accordance with the law of the place
       where the act or omission occurred.

28 U.S.C. § 1346(b).

       It is clear to the Court that it was improper for Plaintiff, rather than Defendant United

States, to file the notice of removal in this case. The plain language of 28 U.S.C. § 1442(a)

authorizes removal only by the United States, not by a plaintiff who has sued the United States.

The question before the Court, then, is whether this defect in the filing of the notice of removal

requires remand, which in turn requires a determination of whether the defect is procedural or

jurisdictional in nature. “A procedural defect in removal, such as untimeliness, does not affect

the federal court’s subject matter jurisdiction and therefore may be waived.” Koehnen v. Herald

Fire Ins. Co., 89 F.3d 525, 528 (8th Cir. 1996) (citing Nolan v. Prime Tanning Co., 871 F.2d 76,

78 (8th Cir. 1989)). See also 28 U.S.C. § 1447(c) (“A motion to remand the case on the basis of

any defect other than lack of subject matter jurisdiction must be made within 30 days after the


                                                3
filing of the notice of removal under section 1446(a).”) On the other hand, “subject-matter

jurisdiction is not a mere procedural irregularity capable of being waived,” and an improper

removal that is not merely procedural but rather shows the court did not have subject matter

jurisdiction requires remand, even if no motion to remand is filed within 30 days of the notice of

removal. See Hurt v. Dow Chem. Co., 963 F.2d 1142, 1145-46 (8th Cir. 1992) (holding that the

district court erred in denying the plaintiff’s motion to remand a case that was removed by a

defendant who was a forum state citizen; noting that the statute “makes diversity jurisdiction in

removal cases narrower than if the case were originally filed in federal court by the plaintiff” and

finding that because the plaintiff had not chosen to invoke the original jurisdiction of the court

and the defendant had not satisfied the narrower requirements of removal jurisdiction, the court

did not have jurisdiction over the action). See also 28 U.S.C. § 1447(c) (“If at any time before

final judgment it appears that the district court lacks subject matter jurisdiction, the case shall be

remanded.”).

       The Court has not found any Eighth Circuit cases addressing whether the filing of a

notice of removal by a plaintiff, rather than by a defendant, is a procedural defect or a

jurisdictional defect. However, the Second Circuit has found that such a defect is procedural

rather than jurisdictional and may not be the basis for a sua sponte remand by the Court more

than 30 days after removal. See Hamilton v. Aetna Life & Cas. Co., 5 F.3d 642, 644 (2d Cir.

1993) (construing the district court’s order remanding a case on the basis that plaintiff cannot

remove his own case as “a ruling that the removal was procedurally improper”; stating,

“[a]lthough the court was correct in its observation that there was no authority permitting [the

plaintiff] to remove his own action to federal court, that defect was waived by the failure of [the

defendant], or the court sua sponte, to raise the matter within 30 days of removal. Given the




                                                 4
passage of more than 30 days without a challenge, the court lacked authority under § 1447(c) to

remand the action on that ground.”).

       On the specific facts of this case, the Court finds that the filing of the notice of removal

by Plaintiff rather than by Defendant United States was merely a procedural defect, rather than a

jurisdictional one. It is clear that Defendant United States had the right to remove the case to

federal court under 28 U.S.C. § 1442(a). It is also clear that Defendant United States (along with

all of the other parties) wishes the case to be heard in federal court. Indeed, Defendant United

States has indicated that if the Court remands the case due to the improper removal, Defendant

United States will file a notice of removal and the case will be returned to federal court.

Moreover, it appears that this Court has exclusive jurisdiction over the claims against Defendant

United States, such that those claims must be heard in federal court. Remanding the case only so

that Defendant United States can immediately remove it again would merely add additional

procedural steps and would accomplish nothing of substance. Under these circumstances, the

Court finds that the filing of notice of removal by Plaintiff, though improper, was a procedural

defect and does not deprive the Court of subject matter jurisdiction. Because this defect is

procedural and more than 30 days have passed since the notice of removal was filed, the Court

will not remand the case sua sponte based on this defect.

       Defendant United States has now filed a motion to dismiss the claims against it for lack

of subject matter jurisdiction, based on sovereign immunity. (Doc. 21). Because this motion

raises the threshold question of this Court’s subject matter jurisdiction, the Court finds it

appropriate to set a briefing schedule on this motion before addressing additional scheduling

matters in the case. Accordingly,




                                               5
       IT IS HEREBY ORDERED that Plaintiff’s response to Defendant United States’

Motion to Dismiss shall be filed no later than Wednesday, May 8, 2019. Defendant United

States’ reply shall be filed no later than Wednesday, May 22, 2019.




                                               SHIRLEY PADMORE MENSAH
                                               UNITED STATES MAGISTRATE JUDGE

Dated this 15th day of April, 2019.




                                             6
